Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claimed Invention 
	Claim 11 to a removable filtration cartridge requires inter alia an upper cap comprising a first reversible securing means.  The claimed cartridge is “configured” to be maintained in position in a receptacle of a filter body of a filter assembly “solely by the securing of the first reversible securing means with second reversible securing means of the receptacle.”  While none of the receptacle, filter body, filter assembly, and second securing means is a positively recited element of the claimed cartridge, the “configured to” recitation nevertheless narrows the scope of removable filter cartridges having “first reversible securing means” (properly construed per 35 U.S.C. §112(f)) to only those cartridges having the remaining positively recited structural elements, e.g., upper end cap, lower end cap, etc., and capable of being secured solely by the cooperation of the claim-recited “first reversible securing means” and the non-limiting “second reversible securing means” (also necessarily properly construed per 35 U.S.C. §112(f)).
	As for construing these “securing means” per § 112(f), the specification describes:

    PNG
    media_image1.png
    178
    489
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    384
    325
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    445
    642
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    152
    477
    media_image4.png
    Greyscale

securing means” (emphasis added), apparently corresponding in the specification to “first reversible rigid connecting means 25” (emphasis added) ([0051] of PGPub 20190143251), can be “a plurality of [four rigid] snap-on tabs 27.”  The so-called “second reversible securing means” (emphasis added), apparently corresponding in the specification to “second reversible rigid connecting means 26” (emphasis added) ([0051] of PGPub 20190143251), can be “a [rigid, radially inwardly projecting] rib 29 [extending over the entire periphery of the filter body’s shell or vessel 3]” ([0045] and [0051]).
	Dependent claims 16, 22, and 23 to the securing means providing securing by snap-fit, screw-fit, or force/friction-fit, respectively, are supported by original claim 6.  One of skill without more would envisage a plurality tabs 25 snapping into place urged onto a non-spiral rib 26 given a placement force having at least a co-axial component, riding along a spiraling rib given at least a rotational force, or at least a co-axial force for a force/friction fit.  It is unclear what the range of structural equivalents of a plurality of snap-fit tabs, screw tabs, and force/friction tabs might be, but such structural equivalents are nevertheless within the scope of “first reversible securing means” through §112(f).

Rejections Not Based on Prior Art
Claims 11 – 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


    PNG
    media_image5.png
    204
    491
    media_image5.png
    Greyscale

Accordingly, at the very least, claim 23 limited by “reversible” securing means and securing by dint of a “force fit” is confusing.  Alternatively, to the extent that these two concepts are not at odds with one another in claim 23, the meaning of “reversible” in the 
	Cancellation of claim 23 directed to the friction fit embodiment would not adequately resolve the question of what “reversible” means.  Deletion of each occurrence of “reversible” from each claim would overcome this §112(b) rejection, but such broadening of the claimed scope would require additional searching and may result in application of prior art not already of record against at least some claims.  Any such rejections could likely be made final.  If possible, Applicant is requested to reconcile “reversible” with respect to claim 23, to the extent possible, through clarifying remarks, preferably with reliance on selections of the original disclosure.  Applicant is encouraged, but not required, to contact the examiner by telephone to discuss the issue prior to filing a formal written reply in the hopes that prosecution may be meaningfully advanced.

Discussion of Selected Prior Art
	USP 5685985 to Brown describes a cartridge comprising filter element 41 secured to a shell or vessel 61 (connected to a filter assembly head by engaging external threads 70 with internal threads 72) by resilient sealing member 50 of upper end cap 44 as in left inset below and by the radially outward projecting element 130 

    PNG
    media_image6.png
    542
    734
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    476
    388
    media_image7.png
    Greyscale

of the same upper end cap engaging surface 132 of the shell or vessel 61 as shown in the inset at above right.  The cartridge and element is are secured to the filter body of the filter assembly solely by these structural elements, however, insofar as lower portion 63 of shell 61 also engages element 68 of core 62 at the bottom and through core 62 also supports and connects / secure the upper end cap at the interface indicated by the arrow at upper right.

    PNG
    media_image8.png
    775
    826
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    1027
    345
    media_image9.png
    Greyscale


Regarding the claim 11 limitation that the upper end cap be formed by overmolding a second element onto a first element, the Brown upper end cap 44 is formed by overmolding a resilient seal gasket second element 50 (“rubber” col 5 line 30) onto an epoxy, plastisol, or polyurethane first element 44 (col 5 lines 27-37).  At col 5:

    PNG
    media_image10.png
    177
    559
    media_image10.png
    Greyscale


The prior art fails to describe securing a filter cartridge to a filter shell or vessel solely by a plurality of reversible first securing snap-fit tabs, reversible screw-fit tabs, or non-reversible friction-fit tabs configured to engage a single non-spiral internal (radially inwardly extending) circumferential rib, a spiral internal thread, or a friction-force engaging circumferential structure, respectively, or structural equivalents thereof, positioned on a filter body of a filter assembly adapted for use in combination with a removable filter cartridge.

Action is Not Final
	Insofar as the §112(b) rejection noted above was not necessitated by applicant’s response, this action is not final.  The examiner regrets not having spotted the issue earlier in prosecution.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152